PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,369
Filing Date: 2 May 2018
Appellant(s): Kuhn et al.



__________________
Cameron A. Ubel
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 04/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-6, 9, 12, 16-17, 20, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over An ‘578 (US 2013/0116578) in view of Cinbis et al. (US Patent no. 8,515,537) (hereinafter Cinbis), further in view of Wenzel et al. (US PGPUB 2011/0009754) (hereinafter Wenzel), further in view of Sun et al. (US PGPUB 2019/0133457) (hereinafter Sun), further in view of Thakur et al. (US PGPUB 2011/0098771) (hereinafter Thakur).
Regarding claims 1, 12, 24, and 28, An ‘578 teaches a system and method for determining a heart failure status using an implantable device configured for subcutaneous implantation outside of a thorax of a patient (Abstract, Fig. 1, implanted device 102; Para. [0184], second sentence: “measure impedance across a thorax region of the subject” [i.e. under broadest reasonable interpretation, within or outside the thorax]; Para. [0187], last 2 sentences: “the electrodes are positioned… at a large vein (e.g. the jugular vein)… measured decrease in impedance… may indicate an increase in distention of the vein”, wherein the jugular vein is outside the thorax), the implantable medical device comprising a plurality of electrodes and at least one generic sensor (Para. [0187], first sentence: “measure impedance between electrodes”; Fig. 2, sensors 204, detectors 202A-N; Para. [0048] provides multiple examples of different parameters that can be monitored). An ‘578 also teaches a generic method and system for determining heart failure status comprising, by processing circuitry of a medical device system comprising the implantable medical device (Para. [0177], last sentence: “The modules can include a processor; Fig. 30 details processing circuitry of the system), detecting various patient metrics indicative 
Additionally, An ‘578 specifically teaches determining a current tissue impedance value of the extra-thoracic tissue of the patient based on a subcutaneous tissue impedance signal received from a first at least two of the plurality of electrodes (Para. [0184], second sentence: “measure impedance across a thorax region of the subject”; Para. [0187], last 2 sentences: “the electrodes are positioned… at a large vein (e.g. the jugular vein)… measured decrease in impedance… may indicate an increase in distention of the vein”) as well as comparing the current tissue impedance value to a baseline tissue impedance value (Para. [0174]: “physiological parameter satisfies a WHF detection threshold such as transthoracic impedance decreasing below a threshold impedance value”). An ‘578 also teaches that the implanted device may comprise an electrogram (Para. [0038], last sentence: “… implantable electrograms”). 
An ‘578 does not teach, however, the IMD comprising a housing with a plurality of electrodes on the housing, determining a current tissue oxygen saturation value of the patient based on a signal received from at least one optical sensor located on the housing or located within the housing; determining a current pulse transit time value of the patient based on a cardiac electrogram signal received from a second at least two of the plurality of electrodes and at least one of the signal received from the at least one optical sensor and the subcutaneous tissue impedance signal; or comparing the current tissue oxygen saturation value and the current pulse transit time value to corresponding ones of a baseline tissue oxygenation saturation value and a baseline pulse transit time value. 
An ‘578 also does not teach that comparing the current tissue impedance value to the baseline tissue impedance value in order to generate the tissue impedance comparison value comprises determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold value that is associated with a change in a peripheral edema status of the patient.
Cinbis, however, teaches a medical device and method for tissue oxygenation monitoring in heart failure (Abstact). Cinbis teaches an implantable medical device comprising at least one optical sensor located on a housing (Fig. 2, optical sensor 12 incorporated in hermetically-sealed housing 14 of IMD 10; Col. 2, ll. 46-48: “an optical sensor is used to monitor tissue oxygenation”); determining a current tissue oxygen saturation value of the patient based on a first signal (Fig. 7, box 404); comparing the current tissue oxygen saturation value to a baseline tissue oxygenation saturation value (Col. 18, ll. 14-16: “the baseline oxygenation measurement are compared to the measurement(s) obtained”); determining a heart failure status of the patient at least based on the comparison of the current tissue oxygen saturation value to the baseline tissue oxygen saturation value (Fig. 7, box 412: adjusting therapy when a heart failure status is determined; Col. 20, ll. 30-37: “A threshold applied to an absolute tissue oxygenation measurement… that causes a notification to be generated… since low tissue oxygenation may be predictive of heart failure events”).
Additionally, Wenzel teaches an implantable system and method for monitoring a patient’s arterial blood pressure (Abstract). Wenzel also teaches determining a current pulse transit time value of the patient (Para. [0051], first line: “use the concept of pulse arrival time (PAT), also known as pulse transmit time (PTT)… to monitor arterial blood pressure”) based on a cardiac electrogram signal received from a second at least two of the plurality of electrodes and at least one of the signal received from the at least one optical sensor and the subcutaneous tissue impedance signal (Fig. 1A, comparing CI signal (cardiogenic impedance) to PPG signal to determine PAT; Para. [0060]: “an IEGM signal (intracardiac electrogram) can be obtained, along the CI signal… by detecting R-waves of the IEGM signal… increase the accuracy of arterial blood pressure estimates”; Fig. 7E), as well as comparing the current pulse transit time value to a baseline pulse transit time value (Para. [0074], last line: “deviations from a baseline beyond a threshold in measures of arterial blood pressure over time can be interpreted as a worsening of a heart failure condition”). Although Wenzel does not specifically teach a baseline pulse transit time value, it is understood that arterial blood pressures are associated with pulse transit times (Abstract, last line) and thus comparing blood pressure to a baseline would be analogous to comparing current PTT to a baseline PTT value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify An ‘578’s general method of determining various physiological metrics and comparing them to baseline values to determine a heart failure status by including an optical sensor located on a housing for determining tissue oxygen saturation and protecting device circuitry needed for performing device functions (Col. 4, ll. 1-5) as taught by Cinbis and determining pulse transit time as taught by Wenzel, and using these physiological values as patient metrics indicative of heart failure since An 578’ suggests using multiple metrics to provide indication of heart failure (Fig. 4, multiple sensors 402 provided for determining composite alert score 406). Accordingly, it would have also been obvious to compare these metrics to baseline values specific to these metrics as An ‘578 suggests (Para. [0049], second sentence: “In an example, the alert status is based on comparing one or more parameters (e.g., sensed values) to one or more threshold values, such as to determine whether the one or more parameters exceeds or falls below its corresponding threshold value”). Adding these patient metrics is also obvious in light of Cinbis’ teaching that “progression of heart failure leads to poor oxygenation of skeletal muscle tissue” (Cinbis, Col. 1, ll. 66-67) and Wenzel’s teaching that deviation of arterial blood pressure over time from a baseline can be an indicator of worsening of a heart failure condition (Wenzel, Para. [0074], last line).
Furthermore, Sun teaches the use of a plurality sense electrodes positioned on a housing (Fig. 1, implantable cardiac rhythm monitoring device 10 with sense electrodes 14 on housing 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify An ‘578 in view of Cinbis in view of Wenzel to have the plurality of electrodes located on the housing in order to simplify the implant procedure and eliminate a need for a transvenous lead system (Para. [0038], second sentence).
Finally, Thakur teaches that congestive heart failure patients can have poor cardiac output from the heart, leading to fluid build-up in the limbs, i.e. peripheral edema. Thakur also teaches that fluid accumulation status can be monitored by monitoring tissue impedance (Para. 3). Thakur further teaches that an indication of fluid accumulation can be provided by detecting when a tissue impedance falls below a threshold value offset from a baseline long term value (Para. 49; Fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify An ‘578 in view of Cinbis in view of Wenzel in view of Sun such that comparing the current tissue impedance value to the baseline tissue impedance value in order to generate the tissue impedance comparison value comprises determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold value that is associated with a change in a peripheral edema status of the patient. Making this modification would be useful for monitoring the presence of fluid accumulation in the lungs or limbs of patients with CHF, as taught by Thakur.
Regarding claims 5 and 16, modified An ‘578 teaches determining the heart failure status of the patient comprises determining, by the processing circuitry, a diagnostic score based on the relationship between any two or more of the tissue oxygen saturation comparison value, the tissue impedance comparison value, and the pulse transit time comparison value, wherein the diagnostic score is associated with a likelihood that the patient will experience an adverse medical event (An ‘578 - Fig. 3, composite alert score (CAS) 306; Para. [0200], second to last sentence: “individual HF risk scores can be combined to form a composite HF risk score for the subject”).
Regarding claims 6 and 17, modified An ‘578 teaches the heart failure status of the patient is an updated heart failure status, and wherein determining the updated heart failure status comprises comparing, by the processing circuitry, a current diagnostic score to a baseline diagnostic score of the patient (An ‘578 – Para. [0199], last sentence: “recalculate the HF risk score when detecting that the parameter value or values used to calculate the HF risk score have changed from the baseline value by more than a specified change amount”).
Regarding claims 9 and 20, modified An ‘578 does not teach the implantable medical device comprising a housing configured for subcutaneous implantation outside the thorax, and wherein the at least one optical sensor and the plurality of electrodes are positioned on the housing, or the first at least two of the plurality of electrodes and the second at least two of the plurality of electrodes include at least one electrode of the plurality of electrodes in common. Wenzel, however, teaches a housing configured for subcutaneous implantation outside the thorax, and wherein the at least one optical sensor and the plurality of electrodes are positioned on the housing (Fig. 4 depicts housing 340 of IMD 310, PPG sensor 303 disposed on housing, plurality of electrodes 444-458). Wenzel also teaches that the first at least two of the plurality of electrodes and the second at least two of the plurality of electrodes include at least one electrode of the plurality of electrodes in common (Para. [0121], last sentence: “the housing 340 may act as an active electrode in combination with the RV electrode 336, or as part of a split electrical vector using the SVC coil electrode 338 or the left atrial coil electrode 328 (i.e., using the RV electrode as a common electrode)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified An ‘578 to incorporate the housing taught by Wenzel in order to provide protection for the circuitry of the device as well as the patient. 
Regarding claim 26, modified An ‘578 teaches a non-transitory computer-readable medium storing instructions for causing processing circuitry to perform the method disclosed in claim 1 (An ‘578 – Para. [0230], third sentence: “a computer-readable medium or machine-readable medium encoded with instruction operable to configure an electronic device to perform methods as described in the above examples”). 
Claim 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified An ‘578 in view of Hettrick (US PGPUB 2012/0109243) (hereinafter Hettrick).
Regarding claims 3 and 14, modified An ‘578 teaches the processing circuitry transmitting the heart failure status of the patient to a remote computer (Fig. 1, bidirectional communication 103 to remote server system 108) as well as a user interface (Fig. 28, interface system, physician interface)
Modified An ‘578 does not teach, however, receiving, from the remote computer, instructions for a medical intervention based on the heart failure status of the patient; and transmitting the instructions for the medical intervention to a user interface.  
Hettrick teaches heart failure monitoring and notification (Abstract) as well as the processing circuitry transmitting the heart failure status of the patient to a remote computer (Hettrick - Para. [0005], ll. 9-11: “a remote computing device may receive heart failure risk scores”; Fig. 5); receiving, from the remote computer, instructions for a medical intervention based on the heart failure status of the patient; and transmitting the instructions for the medical intervention to a user interface (Hettrick - Para. [0094], ll. 8-11: “user interface 104 may even suggest treatment along with the alert”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified An ‘578 to include receiving, from the remote computer, instructions for a medical intervention based on the heart failure status of the patient; and transmitting the instructions for the medical intervention to a user interface in order to inform a user of relevant treatment options for a HF event as taught by Hettrick.
Regarding claims 4 and 15, modified An ‘578 teaches the instructions for the medical intervention comprising at least one of a change in a drug selection and a change in a drug dosage (Hettrick - Para. [0094], ll. 8-11: “… suggest treatment along with the alert, e.g. certain drugs and doses, to minimize symptoms and tissue damage that could result from heart failure”). 
Regarding claim 28, An ‘578 discloses a system for determining a heart failure status of a patient (Abstract), the system comprising: one or more sensors configured to monitor one or more parameters of the patient (Fig. 2, sensors 204, detectors 202A-N; Para. [0048] provides multiple examples of different parameters that can be monitored); and processing circuitry (Para. [0177], last sentence: “The modules can include a processor; Fig. 30 details processing circuitry of the system) configured to: determine current values of the one or more parameters of the patient based on one or more signals received from the one or more sensors (Fig. 29, box 2905, 2915), the one or more parameters 15Application Number 15/969,369 Amendment in response to Office Action mailed November 15, 2019comprising a surrogate parameter for congestion, a surrogate parameter for tissue perfusion, and a surrogate parameter for blood pressure (Para. [0100]: “… blood pressure… or other metrics may be used for categorization or comparison; Para. [0187], second sentence: “The first physiological parameter can include a measurement representative of thoracic congestion”), wherein the surrogate parameter for congestion comprises a current tissue impedance value of extra-thoracic tissue of the patient measured by at least one sensor of the one or more sensors (Abstract, Fig. 1, implanted device 102; Para. [0184], second sentence: “measure impedance across a thorax region of the subject” [i.e. under broadest reasonable interpretation, within or outside the thorax]; Para. [0187], last 2 sentences: “the electrodes are positioned… at a large vein (e.g. the jugular vein)… measured decrease in impedance… may indicate an increase in distention of the vein”, wherein the jugular vein is outside the thorax); comparing one or more of: the current value of the surrogate parameter for congestion with the baseline value of the surrogate parameter for congestion in order to generate a congestion comparison value; the current value of the surrogate parameter for tissue perfusion with the baseline value of the surrogate parameter for tissue perfusion in order to generate a tissue perfusion comparison value; the current value of the surrogate parameter for blood pressure with the baseline value of the surrogate parameter for blood pressure in order to generate a blood pressure comparison value (Para. [0047], second sentence: “The measure physiological parameters may be compared to a baseline value to detect changes that exceed a threshold value”); and determine, based on a relationship between any two or more of the congestion comparison value, the tissue perfusion comparison value, and the blood pressure comparison value, the heart failure status of the patient (Fig. 4-6 illustrates relationships between alert scores of different sensors and generating a composite alert score (CAS, 406, 506, 606); Para. [0066]: “The alert scores combined with respect to each sensor may then be combined to form the composite alert score, CAS 406”; Fig. 3, box 308-310: If CAS is greater than threshold, generate an alert”; Para. [0190]: second to last sentence: “individually determined HF risk scores can then be combined to from a composite HF risk score for the subject”).
Claims 2, 7, 8, 13, 18, 19, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over An ‘578 modified by Cinbis, Wenzel, Sun and Thakur, further in view of An et al. (US PGPUB 2017/0231568) (hereinafter An ‘568).
Regarding claims 2, 13, and 25, modified An ‘578 teaches all of the elements of the disclosed invention except for determining whether a difference between the current tissue oxygen saturation value and the baseline tissue oxygen saturation value satisfies a tissue oxygen saturation threshold value that is associated with a change in a tissue perfusion status of the patient; determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold value that is associated with a change in a congestion status of the patient; and determining whether a difference between the current pulse transit time value and the baseline pulse transit time value satisfies a threshold pulse transit time value that is associated with a change in a blood pressure status of the patient.
An ‘568, however, teaches systems and methods for monitoring patients with a chronic disease such as heart failure (Abstract). An also teaches determining whether a difference between a current signal metric value and a baseline signal metric value (Para. [0056], ll. 10-13: “The comparator circuit 232 may generate the health status indicators using a comparison between a mode-specific signal metric (X) and a respective reference level (XRef)”) satisfies a signal metric threshold value that is associated with a change in a physiological status of the patient (Para. [0056], second to last sentence: “The relative difference ΔX may be compared to a threshold… to provide the health status indicator”). 
Additionally, Cinbis teaches that a change in tissue oxygen saturation is associated with a change in tissue perfusion status (Col. 3, ll. 16-21: “’Stagnant hypoxia’ occurs when inadequate blood flow fails to transport sufficient oxygen to the tissue, such as in heart failure… hypoxia generally occurs when tissue perfusion is low”). An’ 578 teaches that a change in tissue impedance value is associated with a change in a congestion status of the patient (Para. [0187], third sentence: “A measured decease in thoracic impedance may indicate an increase in thoracic congestion and an increased risk of the subject experiencing a WHF event”) As discussed in the rejection of claim 1, Wenzel teaches that a change in pulse transit time is associated with a change in blood pressure status of the patient.
Taking all of these teachings into account, It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified An ‘578 baseline value for each signal metric by including An 568’s general method of determining whether a difference between a current signal metric value and the baseline signal metric value satisfies a signal metric threshold value that is associated with a change in a physiological status of the patient. It would also have been obvious to apply An 568’s general method to tissue impedance value, current pulse transit time, and tissue oxygenation saturation of the patient. Doing so would allow for indication of a progression of patient health status, such as worsening of heart failure when patient is not hospitalized, or recovery of heart failure when patient is hospitalized (An ‘568 – Para. [0056], ll. 13-17).
Regarding claims 7 and 18, modified An ‘578 teaches that the signal metric comparison values may be weighted and the weighted values are combined (An ‘578 – para. [0068], last sentence: “Alert scores 602, 604 may be combined to form a composite alert score 606.  As described above with reference to other examples, relationships illustrated in FIGS. 5 and 6 may include weighted functions”). 
Regarding claims 8 and 19, An ‘578 modified by Cinbis, Wenzel, Sun, and An ‘568 teaches determining baseline values for the tissue oxygen saturation value, tissue impedance value, and pulse transit time value as detailed in the rejection of claim 1 and determining a baseline or threshold value for the patient metrics using these baseline values (An ‘578 – Para. [0044], third sentence: “establish a proper baseline of historical data by collecting a sufficient amount of data in the IMD 102”; Para. [0049]: “For example, a threshold may be configured as a maximum (or minimum) percent change from a value (e.g., baseline value)”).
Regarding claim 23, An ‘578 modified by Cinbis, Wenzel, Sun, and An ‘568 teaches a system for determining a heart failure status of a patient using an implantable medical device comprising a housing configured for subcutaneous implantation outside of a thorax of the patient (see rejection of claim 1), the system comprising: the implantable medical device, comprising: at least one optical sensor that is at least one of located on the housing or located within the housing; a plurality of electrodes on the housing; and processing circuitry (see rejection of claim 1) configured to: determine a current tissue oxygen saturation value of the patient based on the signal received from the at least one optical sensor; determine a current tissue impedance value of extra-thoracic tissue of the patient based on a subcutaneous tissue impedance signal received from a first at least two of the plurality of electrodes on the housing; determine a current pulse transit time value of the patient based on a cardiac electrogram signal received from a second at least two of the plurality of electrodes on the housing and at least one of the signal received from the at least one optical sensor and the subcutaneous tissue impedance signal (see rejection of claim 1); compare the current tissue oxygen saturation value to a baseline tissue oxygenation saturation value in order to generate a tissue oxygen saturation comparison value, wherein the tissue oxygen saturation comparison value represents a difference between the current tissue oxygen saturation value and the baseline tissue oxygen saturation value; compare the current tissue impedance value to a baseline tissue impedance value in order to generate a tissue impedance comparison value, wherein the tissue impedance comparison value represents a difference between the current tissue impedance value and the baseline tissue impedance value; compare the current pulse transit time value to a baseline pulse transit time value in order to generate a pulse transit time comparison value, wherein the pulse transit time comparison value represents a difference between the current pulse transit time value and the baseline pulse transit time value (see rejection of claim 1); determine whether the tissue oxygen saturation comparison value satisfies a tissue oxygen saturation threshold value that is associated with a change in a tissue-perfusion status of the patient; determine whether the tissue impedance comparison value satisfies a tissue impedance threshold value that is associated with a change in a congestion status of the patient; determine, based on whether the tissue oxygen saturation comparison value satisfies the tissue oxygen saturation threshold value, whether the tissue impedance comparison value satisfies the tissue impedance threshold value, and whether the pulse transit time comparison value satisfies the pulse transit time threshold value, whether the pulse transit time comparison value satisfies a threshold pulse transit time value that is associated with a change in a blood-pressure status of the patient, the heart failure status of the patient (see rejections of claim 1 and 2); and transmit the heart failure status of the patient to a remote computer; and the remote computer, wherein the remote computer comprises processing circuitry configured to: receive the heart failure status of the patient transmitted by the processing circuitry of the implantable medical device; and transmit the instructions for the medical intervention to a user interface (see rejection of claim 3).
Taking into account all of the teachings of the prior art set forth in the rejections above, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify An ‘578 with the teachings of Cinbis, Wenzel, and An ‘568 to arrive at the claimed invention since all of the prior art is directed towards the same field of endeavor and the claimed invention is simply a combination of separate but well known techniques in the art.
Regarding claim 27, modified An ‘578 teaches a non-transitory computer-readable medium storing instructions for causing processing circuitry to perform the method disclosed in claim 2 (An ‘578 – Para. [0230], third sentence: “a computer-readable medium or machine-readable medium encoded with instruction operable to configure an electronic device to perform methods as described in the above examples”). 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over An ‘578 modified by Cinbis, Wenzel, Sun, and Thakur, further in view of Bernard (Bernard, Michael L. “Pacing Without Wires: Leadless Cardiac Pacing.” The Ochsner journal vol. 16,3 (2016): 238-42)
 Regarding claims 11 and 22, modified An ’578 teaches all the elements of the claimed invention except for the implantable medical device comprising a leadless implantable medical device. 
Bernard, however, teaches leadless cardiac pacemakers which offer a longer battery life than transvenous systems (Conclusion). Bernard also teaches that implants with leads are prone to lead dislodgement and infection (Risks of Transvenous Leads and Subcutaneous Pockets). Taking these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify obvious to modify the implantable device taught by modified An to be leadless in order to achieve a longer battery life, as well as avoid lead dislodgement and infection.
(2) Response to Argument
I) Group 1 (Claims 1, 5, 6, 9) is properly rejected as obvious under 35 U.S.C. 103 over An ‘578 in view of Cinbis, in view of Wenzel, in view of Sun, in view of Thakur. 
	Regarding the prior art rejection of claim 1, Appellant argues that even though Thakur acknowledges that peripheral edema can occur, Thakur does not disclose a medical device capable of monitoring a peripheral edema status of the patient (instant appeal brief, pg. 19-20). The Examiner respectfully disagrees. 
	While it is true that Thakur does not explicitly disclose determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold that is associated with a change in a peripheral edema status of the patient, Thakur does teach methods of tissue impedance monitoring which can include monitoring changes in peripheral edema status as suggested in the Final Rejection mailed 10/29/2020, para. 16-17.
	In regards to teachings for “determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold,” Thakur teaches that fluid accumulation status can be monitored by monitoring tissue impedance (Para. 3), and that an indication of fluid accumulation can be provided by detecting when a tissue impedance falls below a threshold value offset from a baseline long term value (Para. 49; Fig. 5-6). Furthermore, Thakur teaches that congestive heart failure (CHF) patients can have poor cardiac output from the heart, leading to fluid build-up in the limbs, indicative of peripheral edema (Para. 3) (previous final rejection, para. 16). 
These teachings were relied upon to determine that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified An ‘578 to include determining whether a difference between the current tissue impedance value and the baseline tissue impedance value satisfies a tissue impedance threshold that is associated with a change in a peripheral edema status of the patient in order to monitor the presence of fluid accumulation in the lungs or limbs of patients with CHF (previous final rejection, para. 17).
	In response to Appellant’s argument that Thakur’s device would not be capable of monitoring peripheral edema status, the Examiner notes that in the previously cited Figs. 5 & 6, Thakur teaches that fluid can be indicated as being in a pocket in which a CRM device is implanted (508), in the lungs (608), or elsewhere in the body (510,610). Furthermore, Thakur teaches that electrodes located elsewhere in the body may be used (Para. 41, last sentence) for impedance measurements (Fig. 2, box 206). In regards to the location defining “elsewhere” in the body, Thakur teaches that fluid elsewhere can be indicative of global fluid overload, pulmonary edema, etc. (Para. 50, 2nd sentence), leaving the interpretation of “elsewhere” open to various locations in the body. There is no reason provided by Appellant as to why fluid buildup in the limbs would be out of the interpretation of Thakur, especially considering that Thakur clearly teaches that peripheral edema is indicative of CHF, that fluid can be indicated as being elsewhere in the body, and monitoring another type of edema as fluid elsewhere, as evidenced above. 
	Thakur clearly teaches that fluid can be indicated as being “elsewhere” in the body from an implantation pocket or the lungs, that electrodes located elsewhere in the body may be used for impedance measurements in detecting fluid buildup, that poor cardiac output due to congestive heart failure can lead to peripheral edema (i.e., fluid buildup in the limbs elsewhere from the lungs or the implantation pocket), and clear methods for comparing a current tissue impedance value to a baseline tissue impedance value to determine whether a difference between these value satisfies a tissue impedance threshold value that is associated with a change in a fluid buildup status in the lungs, pocket, or elsewhere in the body, as noted above. The Examiner submits that Thakur does indeed teach and motivate a device capable of monitoring peripheral edema since Thakur provides methods for detecting fluid elsewhere in the body by monitoring tissue impedance, and since peripheral edema is suggested as being a useful indicator of poor cardiac output and CHF, as noted above.
	Appellant further argues that “The Examiner appears to be asserting that because CRM device 100 can monitor some types of fluid buildup, that means that CRM device 100 of Thakur can monitor all types of fluid buildup, including peripheral edema,” (appeal brief pg. 21, 1st para.). The Examiner notes that solely Thakur’s teachings of peripheral edema as an indicator in CHF and monitoring tissue impedance elsewhere in the body are relied upon for this determination of obviousness, as evidenced above. There is no suggestion at all in the previous final rejection that Thakur would be capable of monitoring ALL types of fluid buildup, as argued by Appellant.
	Appellant repeatedly argues that Thakur only teaches sensing fluid buildup in specific areas of the body which do not include the limbs (appeal brief pg. 20, para. 2; pg. 20, last para. – pg. 23, para. 1), but does not address that one of ordinary skill in the art would recognize Thakur’s taught peripheral edema as being elsewhere from fluid buildup in the pocket or lungs. Thakur does not explicitly provide peripheral edema as an example of such fluid buildup but rather provides an open-ended list (Para. 50, 2nd sentence; Para. 56, 2nd sentence) which does not exclude peripheral edema from interpretation into Thakur’s “fluid elsewhere” by one of ordinary skill in the art. Thakur’s teachings of peripheral edema monitoring in patients with CHF in para. 3 provide sufficient support for a teaching of such a fluid elsewhere condition.
	Finally, Appellant argues that “fluid elsewhere” encompasses any kind of fluid accumulation that is not associated with pocket fluid, and thus encompasses any other type of fluid accumulation not associated with pocket fluid (Pg. 23, last para. – pg. 24). It is noted that Appellant does not provide any evidence as to why such fluid accumulation types could not include peripheral edema. In the portions cited by Appellant, Thakur specifically discloses that fluid elsewhere could be e.g., global fluid overload, pulmonary edema, etc., leaving the interpretation for “fluid elsewhere” open. Thakur even provides a form of edema, pulmonary edema, as an example of a “fluid elsewhere” condition. Furthermore, Thakur clearly teaches providing electrodes elsewhere in the body for making these measurements (Para. 41, last sentence), meaning that the electrodes could be placed at desired locations for measuring global fluid overload, pulmonary edema, etc. Seeing that Thakur suggests the benefit of peripheral edema as an indicator in CHF patients, the Examiner submits that one of ordinary skill in the art would recognize that Thakur motivates monitoring peripheral edema as fluid elsewhere, as repeatedly emphasized above.
	Thus, the rejection of group 1 under 35 U.S.C. 103 is indeed proper.
II) Group 2 (Claims 12, 16, 17, 20), Group 3 (Claim 24), Group 4 (Claim 26), and Group 5 (Claim 28) are properly rejected as obvious under 35 U.S.C. 103 over An ‘578 in view of Cinbis, in view of Wenzel, in view of Sun, in view of Thakur,.
	The Examiner notes that Appellant’s arguments regarding groups 2-5 are the same reiteration of the arguments made with respect to group 1 above, and thus a decision on these rejections rise and fall with the assessment of the rejection of group 1.
III) Group 6 (Claims 3, 4) and Group 7 (Claims 14, 15) are properly rejected as obvious under 35 U.S.C. 103 over An ‘578 in view of Cinbis, in view of Wenzel, in view of Sun, in view of Thakur, in view of in view of Hettrick (US 2012/0109243).
The Examiner notes that Appellant’s arguments regarding groups 6-7 are the same reiteration of the arguments made with respect to group 1 above, and thus a decision on these rejections rise and fall with the assessment of the rejection of group 1.
IV) Group 8 (Claims 2, 7, 8), Group 9 (Claims 13, 18, 19), Group 10 (Claim 23), Group 11 (Claim 25), and Group 12 (Claim 27) are properly rejected as obvious under 35 U.S.C. 103 over An ‘578 in view of Cinbis, in view of Wenzel, in view of Sun, in view of Thakur, in view of in view of An ‘568 (US 2017/0231568)
The Examiner notes that Appellant’s arguments regarding groups 8-12 are the same reiteration of the arguments made with respect to group 1 above, and thus a decision on these rejections rise and fall with the assessment of the rejection of group 1.
V) Group 13 (Claim 11) and Group 14 (Claim 22) are properly rejected as obvious under 35 U.S.C. 103 over An ‘578 in view of Cinbis, in view of Wenzel, in view of Sun, in view of Thakur, in view of Bernard (“Pacing Without Wires: Cardiac Pacing”).
The Examiner notes that Appellant’s arguments regarding groups 13-14 are the same reiteration of the arguments made with respect to group 1 above, and thus a decision on these rejections rise and fall with the assessment of the rejection of group 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANANT A GUPTA/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.